DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further consideration of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed electric nail gun comprising: a supporting frame; a flywheel rotatably connected to said supporting frame; a swing arm connected to said supporting frame and having a driven segment, said swing arm being pivotable relative to said supporting frame between a standby position, where said swing arm is distal from said flywheel, and a shooting position, where said swing arm is proximal to said flywheel; an impact member mounted to said swing arm, said impact member contacting said flywheel and being driven by said flywheel to move in a longitudinal direction when said swing arm is at the shooting position; a driving unit including a driving member that is in direct physical contact with said driven segment of said swing arm and that is operable for moving said swing arm towards the shooting position; and a safety unit having a stopping member that is in direct physical contact with and driven by said driving member to move relative to said driven segment between a stopping position, where said stopping member blocks movement of said driven segment to prevent said swing arm from moving towards the shooting position, and a releasing position, where the movement of said driven segment is not blocked such that movement of said swing arm towards the shooting position is permitted. Specifically the prior art does not disclose or make obvious a driving unit including a driving member that is in direct physical contact with said driven segment of said swing arm and that is operable for moving said swing arm towards the shooting position; and a safety unit having a stopping member that is in direct physical contact with and driven by said driving member to move relative to said driven segment between a stopping position, where said stopping member blocks movement of said driven segment to prevent said swing arm from moving towards the shooting position, and a releasing position, where the movement of said driven segment is not blocked such that movement of said swing arm towards the shooting position is permitted. Thus it is examiners opinion that the claimed invention is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731